DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Response to Arguments
The previous objections to the specification and previous rejections of the claims under 35 USC §103 have been withdrawn, in light of the amendments.  The previous rejections of the claims under 35 USC §§101, 112(a) and 112 (b) largely remain, with modifications to accommodate the claim amendments.  New rejections of the claims under 35 USC §103 are set forth below, in light of the amendments.

Applicant's arguments, filed 9/7/2021, concerning the previous rejection of the claims under 35 USC §101 have been fully considered but they are not persuasive.

Regarding the previous rejection of the claims under 35 USC 101, Applicants argue on pages 6-8 that:  1) the claims should not be considered abstract because they “can be executed/implemented by a computer”; 2) the claims should not be considered to be abstract because the specification states a use in protecting security, which therefore integrates the exception into a practical application; and, 3) the claims should not be considered to be abstract because the specification states a use in protecting security, which therefore amounts to significantly more than the exception itself.
First, it is noted that whether the claims could be implemented on a computer is irrelevant, because they’re not claimed as such.  And, even if the claim language explicitly included generic hardware (e.g., a computer), mere instructions to apply an exception using generic computing components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  
Second, whether the specification indicates a use is irrelevant.  The claims are being rejected under 35 USC 101.  And, even if a general use (intended use) is reflected in the claims, the claimed elements do not integrate the abstract idea into any practical application, because they do not impose any meaningful limits on practicing the abstract idea.  The claims merely recited manipulating data points and arriving at a rather arbitrary result (i.e., a “warning strategy” – which is never explicitly defined in the specification.  Mere use of this terminology is not a definition as to its meaning).  
Third, whether the specification indicates a use is irrelevant.  The claims are being rejected under 35 USC 101.  And, even if a general use (intended use) is reflected in the claims, it is noted that mere instructions to apply an exception using generic computing components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claims merely recited manipulating data points and arriving at a rather arbitrary result (i.e., a “warning strategy” – which is never explicitly defined in the specification.  Mere use of this terminology is not a definition as to its meaning).  
Therefore, the claims were reasonably rejected under 35 USC §101.  


Applicant’s arguments concerning the previous rejection of the claims under 35 USC §103 appear to be primarily directed to the newly amended claim language.  These arguments are moot in light of the new rejections, citing new references, which have been set forth below to address the amended claim language.    



Claim Objections
Claim 1 is objected to due to the following exemplary informalities:    
Line 4 contains a grammatical error:  “an model”.
Line 9 contains a grammatical error:  “meeting duration reflect”.
Line 10 appears to contain a grammatical error:  “determine” (determines? determining?).
Line 19 contains a grammatical error:  “step of determine”.
Lines 23-24 contains two grammatical errors (i.e., one error, two times):  “the two imprisoned person”.

Applicant is respectfully reminded to review the specification/abstract/ claims/drawings for all informalities.  Appropriate correction is required.



Claim Rejections – 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.



These claims are rejected under 35 USC §101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites at a very high level observing prisoners (how long they talk, what crime they are associated with) and “strategizing” about these prisoners.  


Regarding independent claim 1: 
Statutory Category:  Yes, recites a series of steps executed (therefore a process).
 
Step 2A, Prong 1 (Judicial Exception Recited?):  Yes.  The claim recites a series of steps including assigning a number/identifier, “counting” or observing, querying and determining (with further amendments directed to comparing and determining data points).  The claim is essentially taking data points and deciding to do something (notify someone).  These concepts, under a broadest reasonable interpretation, covers performance of the limitations in the mind.
There is no generic hardware claimed.  

The newly added wherein clauses merely recite additional steps (such as comparing, determining and determining, for example) that can be reasonably interpreted as mental processes.  And, it is noted that these “mental processes” merely make use of data points and are then arbitrarily used to arrive at some sort of vague/arbitrary “strategy”.  I.e., the thrust of the claim is to take data (some of which is arbitrary – “duration” [0 to infinity?] and “crime type” [thought crime?]) and arbitrarily decide to notify someone with some sort of information labeled as a “strategy”.  Accordingly, the claim recites an abstract idea.  I.e., these limitations encompass mental processes (an abstract idea) that ultimately provide an arbitrary result.  

Step 2A, Prong 2 (Integrated into a Practical Application?):  No.  The claim recites a series of steps including assigning a number/identifier, “counting” or observing, querying 
Accordingly, these elements do not integrate the abstract idea into any practical application, because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to an abstract idea.

Step 2B (Inventive Concept Provided?):  No.  As discussed with respect to Step 2A, the elements (i.e., steps of assigning, counting, querying, determining) in the claim amount to no more than mere instructions to apply the exception (i.e., there were no hardware elements claimed in the claim).  And, the addition of amendments generically “comparing”, determining” and “determining” values amount to merely manipulating data points to arrive at an arbitrary/vague “strategy”.  Mere instructions to apply an exception cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  
Therefore, the claim not patent eligible, and rejected under 35 USC §101.  






Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding independent claim 1:  Claim 1 broadly/abstractly recites “determin[ing] a notification level” and “determining a warning strategy” with no guidance at to what specifically these claimed concepts entail (e.g., How are these concepts achieved algorithmically?  What results are expected / not permitted from performing such algorithmic processes?  Etc.?).  Basically, there is no written 
First, there is no “abnormality determination” mechanism set forth in the specification.  The specification appears to merely state the claim language.  And, the term itself appears to merely reflect an arbitrary value (randomly picked).  Therefore, at best, “abnormality” is in the eyes of the beholder (i.e., the terminology is arbitrary and overbroad, again see the 112(b) discussion, below).  
Also, there is no mechanism for “determining a warning strategy” set forth in the specification.  Again, the specification appears to merely state the claim language.  And, the terminology itself appears to merely reflect an arbitrary concept (randomly conceived as to what such a strategy is).  Therefore, at best, a “strategy” is in the eyes of the beholder (i.e., the terminology is arbitrary and overbroad, see the 112(b) discussion, below).  And, it is never taught in the specification what makes such a strategy an “early warning” strategy.  There is no description of actual reduction to practice, no clear depiction of the invention in detailed drawings which permit a person skilled in the art to clearly recognize that Applicants had possession of the claimed invention, nor any description of sufficient, relevant, identifying characteristics.  

Therefore the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding independent claim 1:  
Line 14:  There is a lack of antecedent basis for “the notification abnormal level”.
Line 21:  The terminology “a comparison result” is unclear.  Is it referring to an additional comparing/comparison operation (other than the one recited in line 20)?

Lines 25-26:  This wherein clause is grammatically incorrect.  It appears to be missing some verbiage (i.e., it appears to be incomplete), ans as a consequence it’s meaning is unclear.  


Additionally, it is not clear what this claimed “model” is.  There is no modeling being performed in the Specification.  Additionally, the structure of this model is unclear.  It appears to be comprised of one identifier, one age and one crime type value.  However, there are two people interacting.  It’s not clear what structure is required for the invention to work properly.  Is one or are two models required for the invention to work?  It’s not exactly clear how the components of this model are required for the invention to work properly.  For instance, the Specification discusses using the last crime type (at page 6 line 25, for example).  Wouldn’t the invention therefore work radically different then, if one “imprisoned person” committed a kidnap, murder, then an identity theft crime, instead of halting his crime spree after the murder of his victim?  Thus, this model is unclear.
It is not clear what “counting” encompasses.  It appears to be merely measuring a meeting duration in some unstated fashion.  And, a “meeting duration” is unclear.  Initially, how is meeting determined, and then how is the duration determined?  Can a meeting be a conversation, a wink, the flashing gang signs, yelling so that a second (or 
It is also not clear what is involved in “determining a notification level”.  This concept doesn’t appear to be discussed in the as-filed disclosure.  
It is also not clear what is involved in “determining an abnormal level … based on the total meeting duration”, as claimed in line 14.  It is not clear what the metes and bounds of the term “abnormal” are.  The term appears to be arbitrary (different to each person).  
Since this “abnormal level” appears to be a time value, it is not clear how/why one can query an age value or crime type value.  Each value represents something radically different.  
It is not clear what “determining” entails, nor what a “warning strategy” encompasses. The data accumulated, at best, identifies two people and a previous “crime” committed [although the concept of what a crime is was never disclosed – a thought crime?], and that they interacted.  It’s unclear how this information results in a “strategy”.  It is also not clear why this is called a “warning strategy”.  The two prisoners have already interacted, so the warning strategy can only be after the fact (that a meeting took place – potential evidence of a past collusion, not a future collusion).  Warning of what?  Strategy for what?  These claimed terms/concepts appear to be completely arbitrary.  I.e., one cannot determine the meanings of these terms with any specificity, and therefore the claim is vague/ambiguous.  
Therefore, the scope of the claim is ambiguous.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1 is rejected under 35 U.S.C. §103 as being unpatentable over Lemelson et al (US Patent Application Publication No. 2002/0067272, hereafter referred to as .

Regarding independent claim 1:  Lemelson teaches A Prison monitoring intelligent control method with comparative analysis function, comprising the following steps: S1: assigning an imprisonment identifier to each imprisoned person in the prison, and establish an model … ; (See Lemelson paragraph [0026]-[0027] teaching “reference” behavior data related to the classes of individuals to be monitored based upon a variety of factors, including types of crimes committed by the subject and the subject’s criminal history, which is suggestive of the subject’s age.  See also, Fig. 28 teaching the use of information regarding a prisoner’s age #428, criminal offenses #426 and prisoner identification #450.  Such statistically compiled data is algorithmically processed to establish a degree of match model among prisoners and is used in reward/punishment decisions, as elaborated upon in paragraphs [0135]-[0140].  See also, Figure 13 showing information stored that is related to prisoners.) 
S2: counting a total meeting duration of any two imprisoned persons in the prison within a preset time period, (See Lemelson Fig. 10 #162 and Fig. 11 #186 teaching the determination of behavior that deviates from normal.  Also see, Lemelson paragraphs [0013] and [0123] teaching the use of predetermined time durations for 

S3: querying at least one of the age and crime type corresponding to each of the two imprisoned persons from the model, after the notification abnormal level is determined; (See Lemelson paragraph [0026]-[0027] teaching “reference” behavior data related to the classes of individuals to be monitored based upon a variety of factors, including types of crimes committed by the subject and the subject’s criminal history, which is suggestive of the subject’s age.  See also, Fig. 28 teaching the storage of information regarding a prisoner’s age #428, criminal offenses #426 and prisoner identification #450.  See also, Figure 13 showing information stored that is related to prisoners.  It having been implied that if such data were stored, then one skilled in the art could query it at any time.)

However, Lemelson does not explicitly teach the remaining limitations as claimed.  Edwards, though, teaches [S2] … and determine a notification level of the two imprisoned persons based on the total meeting duration; (See Edwards paragraphs [0029], [0038] and [0049] teaching monitoring of inmate communications and deciding whether or not to issue alerts to investigators based upon communication between certain inmates and other target inmates.) S4: determining a warning strategy based on at least one of the age and the crime type, and feedbacking the warning strategy and the imprisonment identifiers of the two imprisoned persons to a supervision department, (See Edwards paragraphs [0026]-[0027] teaching the wherein the step of determining the warning strategy comprises:  determining the warning strategy according to the crime types of the two imprisoned person and a difference between the ages of the two imprisoned person, wherein the warning strategy corresponding to a frequency of sending of notification information to the supervision department.   (See Edwards paragraphs [0026]-[0027] teaching the determination as to whether inmates may converse with each other, in the context of [0024] teaching the use of a Jail Management System [JMS] and paragraphs [0029], [0038] and [0049] teaching monitoring of inmate communications and deciding whether or not to issue alerts to investigators based upon communication between certain inmates and other target inmates.  See also, paragraph [0022] teaching facilities’ control [i.e., supervision/management] of who inmates can talk to and for how long.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to apply the teachings of Edwards for the benefit of Lemelson, because to do so provided a designer with options that facilitated the monitoring and control of inmate communications, as taught by Edwards in paragraph [0022].  These references were all applicable to the same field of endeavor, i.e., management and monitoring of prisoner activities.  


Although Lemelson teaches the use of information regarding a prisoner’s age (Fig. 28 #428), criminal offenses (Fig. 28 #426) and identification (Fig. 28 #450), Lemelson in view of Edwards does not explicitly teach the remaining limitations as claimed.  Holloran, though, teaches [S1] … which stores a correlation between an age, a crime type and the imprisonment identifier for said each imprisoned person. (See Holloran teaching exemplary data structures illustrating the correlation of a variety of data on an offender, including offender identifiers such as OIDs and SSNs [Figures 17 and 19], age as suggested by DOB [Figures 17 and 19], and offense description and severity [Figure 19, these categories being indicators of crime type].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to apply the teachings of Holloran for the benefit of Lemelson in view of Edwards, because to do so provided a designer with options for implementing a criminal history search system that was accurate and efficient, as taught by Holloran in paragraphs [0018]-[0019].  These references were all applicable to the same field of endeavor, i.e., management of crime/criminal data.  

Although Lemelson teaches the use of time durations in a particular area (See paragraphs [0013] and [0123] teaching the use of predetermined time durations for meeting maximum, minimum and average values, it being implied that presence in a particular area may be associated with interacting/conversing), Lemelson in view of Edwards and Holloran does not explicitly teach the remaining limitations as claimed.  [S2] … wherein the total meeting duration reflect a total time length of at least one meeting between two imprisoned persons (See Gainsboro, especially Figure 16 showing monitoring conversations between multiple people, in the context of Figure 19 showing a GUI for a system that has kept track of not only a call/conversation duration but also the duration of each speaker’s contribution to the call/contribution.  It is further noted that the status/label applied to an individual participant to a conversation, e.g., imprisoned person, was merely data representative of extra-solution activity [i.e., an obvious variant]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to apply the teachings of Holloran for the benefit of Lemelson in view of Edwards, because to do so provided a designer with options for implementing a criminal history search system that was accurate and efficient, as taught by Holloran in paragraphs [0018]-[0019].  These references were all applicable to the same field of endeavor, i.e., management of crime/criminal data.  


And, Lemelson in view of Edwards, Holloran and Gainsboro does not explicitly teach the remaining limitations as claimed.  Reilly, though, teaches wherein the step of determine the notification level comprises:  comparing the total meeting duration to at least one duration parameter; and determining the notification level according to a comparison result, (See Reilly paragraphs [0026] and [0029] discussing the keeping of a record of conversation duration / metrics, and using this information to link an inmate to a call / conversation for evidentiary level notification 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to apply the teachings of Reilly for the benefit of Lemelson in view of Edwards, Holloran and Gainsboro, because to do so provided a designer with options for implementing as system for preserving highly reliable evidence of inmate conversations, as taught by Reilly in paragraph [0026].  These references were all applicable to the same field of endeavor, i.e., management of crime/criminal data.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document.

US Patent Application Publications
Olligschillaeger 				2017/0147662
Monitoring telephone calls of inmates for duration, enabling sharing of information on inmates and monitoring of process and status (0054); Conversations that involve a plurality of characteristics or that meet search criteria like specific inmates (0087); Links between inmates and one telephone number (0092). 


Williams 	 				2019/0340906
Feedback (0270); Type of conviction, level of crime, types of previous parole violations (0321); Types of crimes (0329); Monitoring of pre-identified restricted behavior (0355). 



Bearman 	 				2009/0265106
Patterned behavior detection between prisoners (0089); Same-time proximity interactions (0101); Duration of interaction between entities (0102); Duration of contact (0103); Intimacy score (0115); Database includes whether conviction was for a violent crime, i.e., crime type (0135); Track employee-employee interactions (0077). 









Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




December 15, 2021